By the (Jourt.

Berry, J.
We agree with plaintiffs’ counsel that it is quite immaterial whether or not Williamson had authority to issue the “ exchange tickets.” The gist of the action is the conversion of plaintiffs’ wheat by defendant, and the important questions are, did the wheat belong to plaintiffs 1 and did defendant convert the same by refusing to deliver it on proper demand 1
As to the fact that plaintiffs were the holders and the owners, general or special, of “ inspector tickets,” calling for the quantity of wheat claimed in this action, there is really no controversy. We think the testimony shows that the general property of all these “ inspector tickets,” and of the wheat represented thereby, was in plaintiffs. If, however, it be admitted that they held part of these tickets and wheat as collateral security only, they would still have a special property in such part, which, as against the defendant, (who claims no general property therein,) -would entitle plaintiffs to recover the full value of such part, if the conversion was established.
The property of the “ inspector tickets,” and of the wheat represented by the same, being in plaintiffs, remains in plaintiffs unless divested in some way. The tickets are mere receipts — symbolical evidences of property. They have a value, and pass from hand to hand, but only as representing and calling for the quantities of wheat therein specified. The transfer of such tickets is a usual way of transferring the property in the wheat called for by the same. But it is one *263thing to sell and transfer them in the ordinary course of business, with the intent and for the purpose of selling and transfer-ringthe property in the wheat represented by them,and another and quite different thing to surrender them to the defendant, or, as in this case, to defendant’s elevator agent, (who is authorized to receive them,) without making any sale of them, and without any intent on the part of either party that such surrender shall operate to transfer or divest plaintiffs’ property in the wheat represented by the surrendered tickets. That the “ inspector tickets” were in this instance surrendered without any such intention on the part of plaintiff's or defendant, there can be no room for question ; and it is obvious that the surrender, under such circumstances, would not divest plaintiffs of their property in the wheat.
It is, therefore, as before remarked, entirely immaterial whether the “ exchange tickets” were issued by Williamson ■with or without authority. Irrespective of them, the case shows that the property in the wheat was in the plaintiffs, and there is nothing to show that they were ever divested of the same.
There being no controversy as to the fact that the wheat was in the possession of defendant, that its delivery was properly demanded and was refused, and its value being shown, the plaintiffs were clearly entitled to recover. The fact that defendant has already paid the “inspector tickets,” which were delivered up by plaintiffs to defendant’s elevator agent, by delivering to some' person, other than the plaintiffs, the quantity of wheat called for by the same, is an affair between defendant and its agent, with which plaintiffs have no concern. They are not answerable for Ms fidelity to his employers.
These views dispose of the case, and lead to the affirmance of the order denying a new trial, without imposing upon us *264any necessity to answer in detail most of the points made by defendant. Even if it be admitted that some of defendant’s exceptions to testimony and instructions were well taken in point of law, this is a case in which we have no hesitation in disregarding such exceptions, upon the ground that, upon the uncontroverted facts of the case, it is evident that a new trial would not change the result of the trial which has already taken place. Dorr vs. Mickley, 16 Minn. 25.
Order denying new trial affirmed.